Citation Nr: 1129801	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for supraventricular arrhythmia and organic heart disease has been received.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (the appellant) had active service from November 1954 to August 1980.

This appeal to the Board of Veterans Appeals (Board) arises from a February 2008 rating action that denied service connection for supraventricular arrhythmia and organic heart disease on the grounds that new and material evidence to reopen the claim had not been received.

In April 2010 and again in October 2010, the Board remanded this claim for additional development.  The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Regarding the issue on appeal, the Board previously remanded the claim to have a proper VCAA notice letter sent to the Veteran.  Specifically the Board noted that although the record contained correspondence from the RO to the Veteran in February 2008 addressing some VCAA notice and duty to assist provisions, the record did not include correspondence that sufficiently addresses the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to explain what evidence will be obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VCAA requires a claimant to be notified of both the criteria to reopen a claim for service connection, and to establish the underlying claim therefor.  Kent v. Nicholson, 20 Vet. App. 1, 8 (2006).  In this case, it was noted that the February 2008 RO letter failed to notify the Veteran of the specific type of evidence he needed to submit in order to successfully reopen his claim, in that the basis of the last final denial of the claim was not explained to him, and he was not notified of what evidence would be necessary to substantiate those elements required to establish service connection for supraventricular arrhythmia and organic heart disease that were found insufficient in the previous denial.  Action by the RO was required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Review of the file reveals that the mandates presented by the Board were not adequately followed.  In this regard, in April 2010, a VCAA notice was sent to the Veteran.  It provided only a general statement that the prior denial was issued "because service-connected not incurred/caused by service".  It also listed what is generally necessary to reopen a previously denied claim.  A remand of this claim is necessary to ensure due process has been served and to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The RO should send the Veteran and his representative a letter that informs them of what kind of evidence is needed to substantiate his application to reopen his claim for service connection for supraventricular arrhythmia and organic heart disease, to specifically include the basis for the last final denial of the claim, and what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  The letter should also request him to provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional pertinent evidence that is not currently of record.  The RO should also explain the type of evidence that is his ultimate responsibility to submit.  

The RO should also ensure that its letter meets the requirements of the Court's decisions in Kent, 20 Vet. App. at 8, as appropriate.  The RO's letter should clearly explain to the Veteran that he has a full 1-year period to respond (although the VA may decide the claim within the 1-year period).  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder.

3.  The RO should review the claims folder and ensure that all of the foregoing has-been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal as necessary in light of all pertinent evidence and legal authority. 

5.  If the benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative an SSOC, if necessary, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



